Brace, J.
This is an appeal from the judgment of the circuit court sustaining a demurrer to plaintiff’s petition. The causé of action set up in the petition is that the plaintiff by the final judgment of the circuit court of the city of St. Louis was compelled to pay one, Mattie C. Norton, the sum of $1,291.18 damages and costs for injuries received by her from a fall in passing over a sidewalk on Locust street in said city in front of defendant’s property, made dangerous and unsafe by an accumulation of snow and ice thereon which the defendant suffered and allowed to remain, in violation of the city ordinances, wherefore the city asks judgment for the amount it was so compelled to pay. The ordinances recited in the petition require the owners to keep the sidewalk and gutters in front of their property clean, and after any fall of snow to cause the snow to be immediately removed from the sidewalk fronting their property into the carriage way of the street, and declare any person failing to comply with this requirement . guilty of a misdemeanor, upon conviction of which such person is to be fined not less than $5 nor more than $20.
Before the judgment against the city in favor of Mrs. Norton became conclusive, the case was reviewed on appeal in this court. Norton v. City of St. Louis, 97 Mo. 537. In that case the city undertook to devolve upon the defendant here primary liability for the injuries Mrs. Norton received by reason of the unsafe and dangerous condition of the sidewalk on'which she fell. *96We there held that it was the duty of the city to keep its sidewalks in a reasonably safe condition for persons traveling thereon and that it could not evade or cast this duty upon others, and took occasion to say: “ Conceding that the city has the power to cause obstructions upon the sidewalk to be removed at the expense of the owners of the ground fronting thereon (Charter, art. 3, sec. 21, par. 9), and that the ordinances requiring such owners immediately after any fall of .snow to cause the same to be removed is a legitimate mode of e&ercising that power, yet the city could not, by passing such an ordinance, relieve itself of its duty to the plaintiff and to the public traveling on its streets, of keeping its sidewalks in a reasonably safe condition for travelers thereon, or transfer or impose that duty upon another ; nor can its liability for a failure to discharge that duty be made contingent upon the liability of the citizen to the city for a failure ‘ to discharge his duty to the city in the matter of removing the snow as required by ordinance. Por a neglect of this duty of the citizen, the city might impose such a penalty as would be calculated to 'secure its performance, if it has the power to impose such a burden ; but it could not create a liability to a civil action for damages by a private individual against one who failed to discharge the city’s duty in that behalf.”
While there is respectable authority for the position that a municipal corporation cannot impose upon the citizen the obligation to keep the public sidewalk in front of his premises free from obstruction by snow, etc., at his own expense (Gridley v. City of Bloomington, 88 Ill. 554; Chicago v. O’Brien, 111 Ill. 532), the weight of authority is, however, the other way, and in favor of the position tentatively stated in the foregoing dicta, as to such power (many of the cases are cited in brief of plaintiff’s counsel). Prom the exercise of this power by the city through its ordinances creating such *97a duty upon the part of the defendant in the present case, counsel for plaintiff deduce-the conclusion, that, for a failure of the defendant to discharge its duty to the city under the ordinances, the city has a right over to recover back from the defendant the damages it was compelled to pay to Mrs. Norton. But this does not follow. The damages recovered by Mrs. Norton were for a breach of the city’s duty to keep its streets reasonably safe from defects resulting from the operation of natural causes. To Mrs. Norton the defendant owed no such duty. The only duty it owed, in regard to the sidewalk, was to the city ; that duty was created by the city in its ordinances in which it prescribed for itself and its citizens the measure of damages for its neglect, in the penalty imposed for their violation. The damages the city was compelled to pay may have been the result of its failure to promptly and efficiently enforce its ordinances. But it was it's duty to enforce them, and not that of the citizen ; the duty of the citizen is to obey, and, if he fail to obey, to pay the penalty which the city imposes for such failure, and not the damages which the city may be compelled to pay for its neglect to perform its duty.
The doctrine on this subject is tersely stated in 2 Shearman & Redfield on Negligence, section '343, as follows: “An abutting owner, as such, owes- no duty to maintain the street or sidewalk in front of his premises, and is not 'responsible for any defects therein which are not caused by his own wrongful act. He may, consequently, like any other person using the sidewalk in front of his premises, recover for an injury from a defect therein against the city whose duty it was to keep it in repair. The fact that he violates a city ordinance, which requires abutting owners to remove snow and ice from the sidewalk in front of their premises within a certain time after their accumulation, does not render him liable to one injured by falling upon such snow and ice, nor to the *98city which had suffered judgment for the same injury.” In support see: Kirby v. Market Ass'n, 14 Gray, 249; Vandyke v. Cincinnati, 1 Disney, 532; Heeney v. Sprague, 11 R. I. 456; Flynn v. Canton Co., 40 Md. 312; Moore v. Gadsden, 93 N. Y. 12; City of Hartford v. Talcott, 48 Conn. 526; City of Keokuk v. District of Keokuk, 53 Iowa, 352; 2 Black on Judgments, sec. 575; 2 Dillon on Mun. Corp. [4 Ed.] secs. 1012, 1035. We have found no case in cohflict with the doctrine thus stated. The case of Borough of Brookville v. Arthurs, 130 Pa. St. 501, certainly is not; for there the right to recover by the borough is predicated expressly upon an agreement for a good consideration to keep the sidewalk in repair.
The demurrer was properly sustained, and the judgment of the circuit court is affirmed.
All concur, except Barclay, J., not sitting.